Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites a method comprising wherein the first line is not written a complete sentence or step.  Appropriate correction is required.
The claims are a mixture of steps and product-by-process claims. For example, claim 4 does not actually recite an active step.  Nothing is inherently wrong with the claims.  It would be appreciated that Applicant write the method claims to conform with best U.S. practice to recite active steps.

Specification
The disclosure is objected to because of the following informalities: [0006] recites “the region under compressive stress has a maximum compressive stress, the absolute value of which is at least 200 MPa” it is unclear what Applicant intends here.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


It is unclear what Applicant intends the term “light etchant” in claim 5 to indicate.  Light may be considered a relative term which renders the claim indefinite. 
The term “light etchant” is described in at least [0006]as having 1 to 5 percent hydrofluoric acid. However; this interpretation renders claim 7 indefinite as not further limiting and claim 6 and 19 indefinite as potentially not further limiting because it requires a “light etchant includes hydrofluoric acid or an alkali hydroxide” wherein the interpretation of a “light etchant” has hydrofluoric acid at 1-5 wt%. For the purpose of this examination a “light etchant” has hydrofluoric acid at 1-5 wt%.
Claim 3 recites, “the region under compressive stress has a maximum compressive stress, the absolute value of which is at least 200 MPa” it is unclear what Applicant intends here.  The claim seems to be referring back to the maximum compressive stress however states, “at least” it is unclear if Applicant intends to include negative values of compressive stress as well. For the purpose of this examination the claim is interpreted to require a compressive stress of at least 200 MPa as described in [0028] of the specification as originally filed.
The term “smoothing” in claim 20 is a relative term which renders the claim indefinite. The term “smoothing” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of this examination reducing the roughness via etching is considered smoothing.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, and 9-12, 14-15 and 17 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Minamidate et al. (US 20180257978 A1)
Regarding claims 1, Minamidate discloses a method of modifying a glass substrate comprising:
Providing a chemically strengthened glass substrate (2) [0119] having a region under compressive stress, for example [0124], from a first surface to a depth of compression, referred to as the depth of layer [0123] or [0125], and the first surface having surface features with peaks and valleys, described at least as unevenness, defects, depressed areas (valleys- in turn more than one valley indicates peaks must exist) [0116]
removing a portion of the region under compressive stress from the first surface into the depth of compression to define a new first surface still having surface features with peaks and valleys providing a roughness average within the range of 10 nm to 2000 nm [0116]-[0117], or in Example 1 a roughness average of 120 nm.
MPEP 2131.03: Prior Art which teaches a range within, overlapping or touching the claimed range anticipated if the prior art range discloses the claimed range with “sufficient specificity”.

Regarding claim 3, Minamidate discloses the region under compressive stress which is at least 200 MPa [0124], [0151].
Regarding claim 9, Minamidate discloses the glass substrate has a second surface at least approximately parallel to the first surface, and a thickness between the first surface and the second surface, the thickness being less than 1 mm at least [0112].
Regarding claims 10 and 15, Minamidate discloses a method of modifying a glass substrate comprising:
Providing a chemically strengthened glass substrate (2) [0119] having a region under compressive stress, for example [0124], from a first surface to a depth of compression, referred to as the depth of layer [0123] or [0125], and the first surface having surface features with peaks and valleys, described at least as unevenness, defects, depressed areas (valleys- in turn more than one valley indicates peaks must exist) [0116]
removing a portion of the region under compressive stress from the first surface into the depth of compression to define a new first surface still having surface features with peaks and valleys providing a roughness average within the range of 10 nm to 2000 nm [0116]-[0117], or in Example 1 a roughness average of 120 nm.
MPEP 2131.03: Prior Art which teaches a range within, overlapping or touching the claimed range anticipated if the prior art range discloses the claimed range with “sufficient specificity”.
Regarding claims 11-12,  wherein, generating surface features with peaks and valleys on a first surface of a glass substrate includes contacting the glass substrate with a texturing etchant See Example 1, hydrogen fluoride and potassium fluoride.

Regarding claim 17, Minamidate discloses submitting the glass to a chemically strengthening step of ion exchange comprising placing the glass substrate into an alkali nitrate molten salt bath [0119]-120], [0127], Example 1 at least with a temperature of 450°C within a range of 350°C to 500°C.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-8, 13, 16 and 18-20 is/are rejected under 35 U.S.C. 103 as obvious over Minamidate et al. (US 20180257978 A1) and further in view of Hou (US 10040718 B2).
Regarding claims 4-8,  Minamidate discloses dipping the chemically strengthened glass with the same properties, see also [0112], in a hydrofluoric acid solution of 3 mass % for 3 minutes [0150] this would yield the portion of the region under compressive stress that is removed has a thickness within the range of 0.5 um to 2 um as would be inherent to one skilled in the art or as made obvious by the broad embodiment of the present specification [0006].

In an analogous art of etching glass Hou discloses chemical etching using hydrofluoric acid and optionally an inorganic fluoride salt as well as alcohols, glycols, glycerol’s and combinations thereof (Col 7; lines 21-59, Col 9; lines 41-63).  It would have been obvious to one of ordinary skill in the art to substitute one known chemical etchant solution, HCl, for another HF known in the art motivated by etching the glass.  Alternatively it would be obvious to one skilled in the art to include a wetting agent as discussed by Hart and optimize the etchant solution as motivated by etching the glass.
It would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as [spray droplet size] through routine experimentation in the absence of a showing of criticality in the claimed size. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.
Regarding claims 13-14 and 16,  Minamidate discloses dipping the chemically strengthened glass with the same properties, see also [0112], in a HCl solution of 3 mass % for 3 minutes [0150] this would yield the portion of the region under compressive stress that is removed has a thickness within the range of 0.5 um to 2 um as would be inherent to one skilled in the art or as made obvious by the broad embodiment of the present specification [0006].
Minamidate discloses hydrochloric acid.
In an analogous art of etching glass Hou discloses chemical etching using hydrofluoric acid and optionally an inorganic fluoride salt as well as alcohols, glycols, glycerol’s and combinations thereof (Col 7; lines 21-59, Col 9; lines 41-63). 
It would have been obvious to one of ordinary skill in the art to substitute one known chemical etchant solution, HCl, for another HF known in the art motivated by etching the glass.  Alternatively it would be obvious to one skilled in the art to include a wetting agent as discussed by Hart.
In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.

Regarding claims 18-20,  Minamidate discloses dipping the chemically strengthened glass with the same properties, see also [0112], in a HCl solution of 3 mass % for 3 minutes [0150]
Minamidate discloses hydrochloric acid.
In an analogous art of etching glass Hou discloses chemical etching using hydrofluoric acid and optionally an inorganic fluoride salt as well as alcohols, glycols, glycerol’s and combinations thereof (Col 7; lines 21-59, Col 9; lines 41-63). 
It would have been obvious to one of ordinary skill in the art to substitute one known chemical etchant solution, HCl, for another HF known in the art motivated by etching the glass.  Alternatively it would be obvious to one skilled in the art to include a wetting agent as discussed by Hart.
It would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as [spray droplet size] through routine experimentation in the absence of a showing of criticality in the claimed size. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.

US 10040718 B2 etching solution of hydrofluoric acid fluoride salt and alcohol, glycerol, or glycol
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/               Primary Examiner, Art Unit 1741